Case: 3:20-cv-00224-NBB-RP Doc #: 66-35 Filed: 02/02/21 1 of 2 PageID #: 967




                 EXHIBIT 35
                 Case: 3:20-cv-00224-NBB-RP Doc #: 66-35 Filed: 02/02/21 2 of 2 PageID #: 968

                                              FACILITY USE APPLICATION AND PERMIT
                                                 LAFAYETTE COUNTY, MISSISSIPPI
                                                                                                                  Permit Number


     . .iis application is to be completed by the individual or entity representative desiring to use any County facility for a particular date and
    time, Use permits will be issued through the County Administrator's office (236-2717) entitling the applicant to use such facility in a
    manner which will minimize disruption of County operations and community activities and maximize equal access to such facilities by all
    citizens. By submitting this application, the designated individual or organization agrees to be legally responsible for any damage
    thereto and costs of cleanup.*
                                                         41-
   BUSINESS NAME:                                                               DATE:     Twit 8, 2020
   CONTACT NAME:                               45C4Aii0"/                       TELEPHONE NUMBER: k)Z112. —,11.34+

   ADDRESS:             Ocra      /34140114TrOV         IAN/
                       Byibivo1 tiets 3R6t/

   EMAIL:               ortOkoe. .o.3okastOive 5 , 441team


  DATE OF                                                                      START TIME    r)
  MEETING/EVENT:        7u6v Igo               20Z 0                           AND DURATION: 1 P                  /114
  COUNTY FACILITIES: (PLEASE CHECK ONE)

            SQUARE COURTHOUSE                     CHANCERY BUILDING                      COUNTY EXTENSION SERVICE

                      Grounds                                Grounds                               Auditorium

                      Large Courtroom                        Courtroom #1

                      Small Courtroom                       Courtroom #2

                                                            Courtroom #3

                                                            2nd Floor Board Room

 OTHER:


 EXPLANATAION OF USE;                   rturkkmiy fitravy 016H.
                                                           NON-LIABILITY AGREEMENT

            By submitting this application, the undersigned agrees to be responsible for any material damage to the premises resulting from the
 undersigned's use of the designated facility, The undersigned also agrees to hold Lafayette County, its officials and employees harmless as to any
 claim arising out of the undersigned's use of the premises.
 SIGNATURE:



                                                                   PERMIT

                              [GRANTED                                       DENIED (see attached)



                                                     C UNTY AD              ISTRATOR
                                                           Lafayette County
                                                           Lafayette County D00000022
                                                                            DOC000022
*Prior notice given at least 5 days in advance
First come/first serve basis
